Citation Nr: 0613010	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  94-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin disease, to 
include as secondary to inservice exposure to Agent Orange.

2.  Entitlement to service connection for scleroderma, to 
include as secondary to inservice exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In March 2000, following the case 
having been remanded in April 1997, the Board denied the 
issues on appeal.  Pursuant to a motion for remand, the 
United States Court of Appeals for Veterans Claims (Court), 
in a February 2001 Order, vacated and remanded this matter to 
the Board for application of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).

In December 2001, the Board again remanded this case to the 
RO for compliance with the VCAA.  The claim was thereafter 
returned to the Board for further appellate consideration.

The case was again, in pertinent part, remanded by the Board 
in July 2003 for additional development of the evidence.  

In addition, as pointed out by the Board in July 2003, the 
veteran appears to have raised additional issues in a 
statement received in January 2003.  These issues include 
brain damage, peripheral neuropathy, arthritis, and 
chloracne.  In July 2003, this matter was referred to the RO 
for clarification and any further necessary action.  The RO 
does not appear to have yet addressed these apparent 
additional claims raised by the veteran in January 2003.  


FINDING OF FACT

A chronic skin disorder was not manifested in service; no 
skin disorder the veteran has had diagnosed is enumerated in 
the controlling regulation as a disease related to herbicide 
agent exposure; and there is no competent evidence relating 
any current skin disorder he has to service or to herbicide 
exposure therein.


CONCLUSIONS OF LAW

1.  Service connection for skin disease is not warranted.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  Service connection for scleroderma is not warranted.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. 


VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2002 
(letter), March 2003 (supplemental statement of the case 
(SSOC), and April 2004 (letter) fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claims were thereafter readjudicated in an April 2005 SSOC.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claims file.  Pursuant to 
the Board's July 2003 remand, the veteran was to be scheduled 
for a VA skin examination.  This examination was to be 
conducted to potentially assist the veteran in proving his 
claims.  Per a telephone conversation between the veteran and 
a VA employee in January 2005, the veteran insisted that he 
be examined at a "QTC" medical facility, rather than at any 
VA medical facility.  The veteran cannot pick and chose the 
facilities where he is to be examined.  Further, the Court 
has held that the duty to assist is not always a one-way 
street, and that the veteran must cooperate with the VA's 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991)).  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims.

Factual Background

A review of the veteran's DD Form 214 discloses that the 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam era.  The veteran's service medical 
records, however, contain no complaints or findings 
indicative of Agent Orange exposure.  

The veteran's service medical records show that in July 1967 
the veteran was treated for a scaly rash on the underside of 
his penis.  In August 1967 he was treated for tinea pedis.  
No skin-related disorder was shown at the time of the 
veteran's August 1967 separation examination.  

The veteran essentially claims that his two claimed disorders 
should be service connected because they are either connected 
with exposure to Agent Orange while serving in Vietnam, or, 
in the alternative, due to inservice exposure to high energy 
electron (or electromagnetic) fields.  See VA Form 21-4138, 
received in January 1994.  Since it is not completely clear 
which theory is being presented as the basis of each claimed 
disorder, this decision addresses both claimed disorders 
under both the provisions for direct service connection and 
the provisions for presumptive service connection for 
disorders related to exposure to Agent Orange.

The evidence of record shows that following the veteran's 
1967 separation from service, the earliest medical evidence 
regarding the veteran's claimed skin disorders was shown as 
part of a November 1976 record from the Humboldt State 
University student health center.  This record indicated that 
the veteran was treated for a lesion on the left forearm that 
began about a year and a half earlier and had remained about 
the same.  The impression was dermopathy, of questionable 
etiology.  On referral to the dermatology clinic in January 
1977, the diagnosis was localized scleroderma.  Subsequent 
diagnoses included dermal sclerosis suggestive of morphea 
(March 1992 surgical pathology report from the Los Angeles 
County Medical Center); morphea and scleroderma (VA 
outpatient treatment records dated in June and July 1992); 
morphea not scleroderma (July 1992 VA outpatient treatment 
record); scleroderma/morphea (January 1993 VA outpatient 
treatment record); hyperkeratosis, tinea pedis, morphea, 
folliculitis of the scalp, lichen simplex resolved, and no 
systemic scleroderma (April 1993 VA outpatient treatment 
record); tinea pedis and morphea (June 1993 VA outpatient 
treatment record); morphea and no evidence of scleroderma 
(October 1993 VA outpatient treatment record); scleroderma 
(localized morphea) vs. sclerodermoid reaction (January 1994 
VA general medical examination); morphea - localized 
scleroderma and keratoderma plantaris (January 1994 VA 
dermatology consultation); and morphea and keratosis 
plantares (March 1994 examination by Dr. Goldstein).  As is 
quite apparent from the medical record, the skin diagnoses on 
file are both varied, and, somewhat contradictory.

As previously mentioned, the veteran declined to be examined 
by VA in order so that his claimed skin disorders could be 
evaluated.  The Board notes that 38 C.F.R. § 3.655(b) 
provides that "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of the record."  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998).  Accordingly, the Board will adjudicate the veteran's 
claims based on the evidence of record.


Laws and Regulations

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
an enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 64 
Fed. Reg. 59232, 59236-37 (1999).  No skin disorder the 
veteran has had diagnosed is an enumerated disorder, which 
may be service connected on a presumptive basis.  38 C.F.R. 
§ 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has also held that when a claimed disorder is not included as 
a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Analysis

Initially, as a skin disorder (to include chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda) enumerated in 38 C.F.R. § 3.309(e) has not 
been diagnosed, presumptive service connection for such 
disease based on exposure to Agent Orange in the Republic of 
Vietnam during the Vietnam era is not warranted.  

However, service connection must also be considered on a 
direct basis, i.e., it must also be determined if the veteran 
has a skin disorder which is directly related to his period 
of active duty.  Combee, supra.


There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met, as several skin disorders, to include dermopathy, 
scleroderma, morphea, and tinea pedis have been diagnosed.  
The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  As the veteran is shown to have served in 
Vietnam, his exposure to Agent Orange is not at issue.  No 
evidence has been presented to suggest that the scaly rash 
and tinea pedis treated during the veteran's military service 
was other than acute and transitory.  The earliest competent 
(medical) evidence of a skin-related disorder is in 1976, 
almost 10 years following his service separation.  There is 
no objective evidence of a skin disorder prior to that time.  
The Board notes that such a lapse of time between service 
separation (1967) and the earliest documentation of current 
disability (1976) is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The veteran has not submitted (nor 
identified for VA to obtain) any competent (medical) evidence 
relating any skin disorder he has (or had) to service or to 
any event therein.  

Without any evidence of a chronic skin disorder being 
manifested in service, or any competent evidence of a nexus 
between a diagnosed skin disability and service or any event 
(to include Agent Orange exposure) therein, service 
connection for a skin disorder, to include scleroderma, is 
not warranted.  The veteran's own statements to the effect 
that he acquired a skin disorder due to Agent Orange exposure 
in service (or, in the alternative, as a result of inservice 
exposure to high energy electron (or electromagnetic) fields) 
cannot by itself establish that this is so.  As a layperson, 
he is not competent to opine regarding the etiology of a 
disease.  See Espiritu, supra.  The preponderance of the 
evidence is against the veteran's claims.  Hence, they must 
be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for skin disease, to 
include as secondary to inservice exposure to Agent Orange, 
is denied.

Entitlement to service connection for scleroderma, to include 
as secondary to inservice exposure to Agent Orange, is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


